             Case 4:19-cv-00571-DCB Document 44 Filed 07/13/20 Page 1 of 10



 1   JELLISON LAW OFFICES, PLLC
     36889 North Tom Darlington Drive
 2   Suite B7, Box 2800, #304
     Carefree, AZ 85377
 3   Telephone: (480) 659-4244
     Facsimile: (480) 659-4255
 4   E-mail: jim@jellisonlaw.com
     JAMES M. JELLISON, ESQ. #012763
 5   Attorney for Defendants Brian McIntyre, Cochise County, Cochise County Board of
     Supervisors, Sara Ransom, Lori Zucco, Mark Dannels, Ken Bradshaw, Ariel Monge, Todd
 6   Borquez, Carol Capas, Pat Call, Ann English, and Peggy Judd (collectively, the “Cochise
     County Defendants”)
 7
 8                         IN THE UNITED STATES DISTRICT COURT
 9                              FOR THE DISTRICT OF ARIZONA
10   David W. Morgan,                                    Case No.: 4:19-cv-00571-DCB
11                        Plaintiff                      COCHISE COUNTY DEFENDANTS’
     vs.                                                 REPLY IN SUPPORT OF MOTION TO
12                                                       DISMISS
13   Brian McIntyre, et.al.,
14                        Defendants.
15
            In his Response, Plaintiff uses this lawsuit as a platform to rail on years of perceived
16
     grievances and alleged systemic corruption in Cochise County. (Doc. 38). In his 29-pages,
17
18   however, Plaintiff makes scant reference to the allegations in the First Amended Complaint,

19   and offers no authority supporting his claims, or the clearly established law required to deprive

20   individual Defendants of their entitlement to qualified immunity. (Doc. 38). 1 Indeed, at several

21   places in his Response, instead of arguing he has sufficiently stated plausible claims, Plaintiff
22   makes the bald assertion that the “discovery process . . . will enable [him] to prove his
23
24
     1
25    Plaintiff far exceeds the page limitations in LRCiv. 7.2(e)(1) for each version of his Response,
     appearing at Doc. 38, 39, 40, 41, 42, and 43. The Cochise County Defendants are mindful that
26   Plaintiff is proceeding pro per and, on this occasion, do not object to the Court considering the
     Response in full.


                                                     1
             Case 4:19-cv-00571-DCB Document 44 Filed 07/13/20 Page 2 of 10



 1   allegations of constitutional violations . . . .” (Doc. 39, pg. 17, lls. 6-12; pg. 21, lls. 6-11; pg.
 2   24, lls. 22-26; pg. 25, lls. 15-19; pg. 28, lls. 1-5). That is not how it works. Rule 8 “does not
 3   unlock the doors of discovery for a plaintiff armed with nothing more than conclusions,”
 4   Ashcroft v. Iqbal, 556 U.S. 662, 678–79 (2009), and if a court determines that an official is
 5   entitled to qualified immunity on any § 1983 claims for damages that are part of the action, the
 6
     court should dismiss those claims prior to discovery. See Mitchell v. Forsyth, 472 U.S. 511,
 7
     526 (1985); see also Anderson v. Creighton, 483 U.S. 635, 646 n.6 (1987).
 8
            Because Plaintiff has failed to demonstrate plausible claims for relief that withstand a
 9
     motion to dismiss, or to provide a legal basis for his claims, the Cochise County Defendants
10
     must be dismissed from this action. This Reply is supported by the following Memorandum
11
     of Points & Authorities.
12
                          MEMORANDUM OF POINTS & AUTHORITIES
13
            There are a few simple things that the Cochise County Defendants will lead off with. First,
14
     the part of Plaintiff’s Response at pages 2 – 12 are either a soliloquy on alleged corruption that is
15
16   untethered to the allegations in the First Amended Complaint, or arguments directed at State

17   Defendants Suarez-Dunlap and Hunley, who play no part in the Cochise County Defendants’

18   Motion to Dismiss.2 These parts of the Response are wholly irrelevant and may be disregarded

19   out-of-hand. Second, Plaintiff admits he “did not make any Notice of Claim on any of the parties
20   pursuant to A.R.S. 12-821.01,” and does not offer any authority or argument on how he may
21   pursue any state law claim in the absence of a notice of claim. (Doc. 39, pg. 28, lls. 8-9). With
22
23
     2
       Since filing his Response, Plaintiff has filed numerous “exhibits” on a rolling basis, with the
24
     last filed on Saturday, July 11, 2020. The exhibits are extraneous and should ordinarily be
25   stricken, and not considered. However, if considered, they reveal why Plaintiff is unable to
     marshal facts supporting plausible claims, or to overcome the individuals’ entitlement to
26   immunity. The exhibit at Doc. 39-1, in particular, is related only to the operation of the Clerk
     of the Court.


                                                      2
             Case 4:19-cv-00571-DCB Document 44 Filed 07/13/20 Page 3 of 10



 1   this acknowledgement, Plaintiff cannot pursue his state law claims for intentional infliction of
 2   emotional and financial distress and failure to train or supervise. Finally, this Court should
 3   disregard Plaintiff’s narrative of alleged facts unless they are connected to citation to the
 4   allegations in Plaintiff’s Amended Complaint, or an attached exhibit of one of the parties. With
 5   that said, for the following additional reasons, Plaintiff’s Response is insufficient, and the
 6
     Cochise County Defendants must be dismissed.
 7
            I.     PLAINTIFF’S RESPONSE FAILS TO CITE TO ALLEGED FACTS OR
 8                 LAW THAT WOULD DEPRIVE MCINTYRE, RANSOM, AND ZUCCO
                   FROM THEIR ENTITLEMENT TO ABSOLUTE IMMUNITY.
 9
            Plaintiff’s response to Defendants McIntyre, Ransom, and Zucco’s assertion of absolute
10
     immunity is to recite an alleged history of disagreement between himself and County Attorney
11
     McIntyre without reference to allegations in his Amended Complaint, or any of his many
12
     exhibits. (Doc. 38, pgs. 13-17). Plaintiff cites no legal authority to support an argument that
13
     immunity does not apply. (Id.). Nothing in Plaintiff’s Response changes the allegations: that
14
     McIntyre, Ransom, and Zucco are identified as prosecutors who allegedly caused a civil action
15
     to be filed against Plaintiff, that was initiated in an effort to prevent or stop an alleged unlawful
16
     grand jury disclosure pursuant to A.R.S. § 13-2812, unlawful release of grand juror records
17
     pursuant to A.R.S. §§ 21-312, and release of otherwise protected law enforcement records
18
     depicting certain witnesses or crime victims pursuant to A.R.S. § 39-121.04 and Arizona’s
19
     Victim’s Rights Statutes, A.R.S. § 13-4401, et. seq, all related to a pending murder prosecution.
20
     ((Doc. 11, ¶¶ 6, 7, 8, and 27(b)). Doc. 32-2, Unpublished Decision in Office of the Cochise
21
     County Attorney v. Morgan, No. 2 CA-CV 2018-0093).
22
            In addition to his allegations, Plaintiff’s exhibits clearly reveal that the goal of the civil
23
     case for injunctive relief was to protect the integrity of the grand jury system by stopping the
24
     unlawful disclosure of grand jury proceedings and grand juror identities, and protecting the rights
25
     of victims in a pending criminal matter. (Docs. 38-1, 40-1, 41-1, 42-1, 43-1, and 43-2). Indeed,
26
     as the hearings in the underlying civil matter began, the presiding judge expressed his concern



                                                      3
              Case 4:19-cv-00571-DCB Document 44 Filed 07/13/20 Page 4 of 10



 1   about ensuring the hearing process did not result in further dissemination of grand juror identities.
 2   (Doc. 38-1, pg. 6 of 81, lls. 12-18). During the hearings, Plaintiff acknowledged he had obtained
 3   grand jury information, grand juror identities, and evidence presented to the grand jury (including
 4   graphic victim photographs) and posted access to that information to the public. (Doc. 38-1, pg.
 5   9 of 81, lls. 16-24; pg. 10 of 81, lls. 12-17; pg. 17 of 81, lls. 2-14; pg. 18 of 81, ll. 4 – pg. 19 of 81,
 6   ll. 22; pg. 23 of 81, ll. 7 – pg. 25 of 81, ll. 23; pg. 28 of 81, lls. 3 – 16; pg. 32 of 81, ll. 17 – pg. 33-
 7   81, ll. 15; pg. 36 of 81, ll. 3 – pg. 38 of 81, ll. 12; pg. 41 of 81, lls. 2 – 6; pg. 42 of 81, ll. 15 – pg.
 8   44 of 81, ll. 24). Plaintiff obtained this information from the criminal defendant’s attorney under
 9   the pretext that Plaintiff would personally deliver the documents to the criminal defendant, and
10   that the defendant’s attorney should think of Plaintiff “as a friend of the [defendant], not as a
11   reporter,” or words to that effect. (Doc. 40-1, pg. 20 of 59, lls. 15-25; pg. 22 of 59, ll. 14 – pg. 23
12   of 59, ll. 10; pg. 25 of 59, ll. 19 – pg. 27 of 59, ll. 24). Ultimately, the criminal defendant’s attorney
13   withdrew from the criminal case at the suggestion of the State Bar. (Doc. 40-1, pg. 35 of 59, lls.
14   3 – 17). The criminal defense attorney also felt that Plaintiff’s dissemination of grand jury
15   information and evidence did not help the criminal defendant’s case. (Doc. 40-1, pg. 33 of 59, ll.
16   25 – pg. 34 of 59, ll. 5; pg. 36 of 59, ll. 20 – pg. 37 of 59, ll. 7). During the hearings, County
17   Attorney McIntyre testified he was concerned with Plaintiff’s illegal disclosure of grand jury
18   information and considered it his duty as a public prosecutor to bring the civil action in order to
19   enjoin further publication. (Doc. 41-1, pg. 22 of 60, ll. 5 – pg. 23 of 60, ll. 3; pg. 25 of 60, lls. 11
20   – 15; pg. 26 of 60, ll. 21 – pg. 27 of 60, ll. 9; pg. 35 of 60, ll. 23 – pg. 42 of 60, ll. 8; pg. 56 of 60,
21   ll. 19 – pg. 60 of 60, ll. 23; Doc. 42-1, pg. 29 of 60, ll. 18 – pg. 30 of 60, ll. 25). Deputy County
22   Attorney Ransom’s arguments during the hearings were all about stopping the illegal disclosure
23   of protected grand jury information and upholding victims’ rights in the pending criminal matter.
24   (Doc. 42 -1, pg. 51 of 60, ll. 13 – pg. 60 of 60, ll. 25; Doc. 43-1, pg. 1 of 26, ll. 1 – pg. 18 of 26,
25   ll. 21). The presiding judge over the hearings recognized that the County Attorney’s Office filing
26




                                                          4
             Case 4:19-cv-00571-DCB Document 44 Filed 07/13/20 Page 5 of 10



 1   of the civil action was consonant with its responsibilities to protect grand jury proceedings and
 2   victim’s rights in criminal cases. (Doc. 43-2, pg. 21 of 23, lls. 13 – 21).
 3          Plaintiff does not dispute that public prosecutors who initiate civil proceedings that bear a
 4   connection to criminal actions, or are functionally analogous to criminal proceedings, enjoy the
 5   same absolute immunity applicable to purely criminal proceedings. See, Butz v. Economou, 438
 6   U.S. 478, 515-16 (1978); Torres v. Goddard, 793 F.3d 1046, 1052 (9th Cir. 2015); Red Zone
 7   12 LLC v. City of Columbus, 758 Fed.Appx. 508 (6th Cir. 2019); Mendenhall v. Goldsmith, 59
 8   F.3d 685, 691 (7th Cir. 1995). He certainly offers no authority to the contrary. Plaintiff’s own
 9   exhibits establish, conclusively, that McIntyre, Ransom, and Zucco’s interest in a civil claim
10   for injunctive relief was the protection of grand jury proceedings, grand juror identifies, and
11   the preservation of victims’ rights in a pending criminal, murder prosecution. The civil action
12   bore a direct relationship with a pending criminal case, and protecting the integrity of the
13   criminal judicial system is part and parcel of the public prosecutor’s duty. McIntyre, Ransom,
14   and Zucco are each entitled to absolute immunity.          That is all that is required. And, this
15   immunity applies, regardless of the motive of the prosecutor. Broam v. Bogan, 320 F.3d 1023,
16   1029 (9th Cir. 2003).
17          Of course, a plaintiff in a First Amendment retaliation lawsuit must both plead, and
18   prove, an absence of probable cause as to the underlying action. Hartman v. Moore, 547 U.S.
19   250, 265–66 (2006). Plaintiff Morgan has not pled the absence of probable cause. Moreover,
20   his responsive exhibits clearly show the prosecutors had cause to conclude Plaintiff broke the
21   law.   A.R.S. § 13-2812(A) makes it crime to knowingly disclose to another “the nature or
22   substance of any grand jury testimony or any decision, result or other matter attending a grand
23   jury proceeding, except in the proper discharge of official duties, at the discretion of the
24   prosecutor to inform a victim of the status of the case or when permitted by the court in
25   furtherance of justice.” A.R.S. § 21-312(A) provides that “[t]he list of juror names or other
26   juror information shall not be released unless specifically required by law or ordered by the




                                                       5
             Case 4:19-cv-00571-DCB Document 44 Filed 07/13/20 Page 6 of 10



 1   court.” A.R.S. § 39-121.04 gives crime victims the right to be present and heard in conjunction
 2   with the release of crime victim depictions.          In Plaintiff’s testimony at the hearing in the
 3   underlying civil claim seeking injunctive relief, he admits to disclosing transcripts and evidence
 4   of a grand jury proceeding, juror identities, and victim images. See, Doc. 38-1, pg. 23 of 81,
 5   ll. 7 – pg. 25 of 81, lls. 23; pg. 28 of 81, lls. 3 – 16; pg. 32 of 81, ll. 17 – pg. 33 of 81, ll. 15;
 6   pg. 36 of 81, ll. 3 – pg. 38 of 81, ll. 12; pg. 41 of 81, lls. 2-6. It doesn’t matter that the trial
 7   court did not order preliminary injunction relief. Indeed, the decision in Hartman was from an
 8   acquittal on the criminal charges at issue. What matters is that there was a legal basis for the
 9   prosecutors to proceed with the civil claim for preliminary injunctive relief – and Plaintiff’s
10   own documents show that basis.
11          If absolute immunity is not applied to Defendants McIntyre, Ransom, and Zucco,
12   Plaintiff has failed to provide facts plausibly stating a constitutional violation, or clearly
13   established law violated by any of them. 3 Each is entitled to qualified immunity, and Plaintiff
14   has not met his burden to show otherwise.
15          II.    PLAINTIFF’S RESPONSE FAILS TO CITE TO ALLEGED FACTS OR
16                 LAW THAT WOULD DEPRIVE DANNELS, BRADSHAW, CAPAS,
                   MONGE, BORQUEZ, ENGLISH, CALL, AND JUDD FROM THEIR
17                 ENTITLEMENT TO QUALIFIED IMMUNITY.
18          Neither Plaintiff’s Amended Complaint, nor his Response exhibits cite to any underlying
19   facts supporting a plausible claim against Dannels, Bradshaw, Capas, Monge, Borquez, English,
20   Call, or Judd. See, Docs. 11; 38-1, 39-1, 39-2, 39-3, 40-1, 41-1, 42-1, 43-1, 43-2.             Mere
21   conclusions stated in the Amended Complaint, or an argumentative recitation of facts that are
22   neither supported by allegations in the Amended Complaint, nor in the Plaintiff’s exhibits, are
23
24
     3
25     Plaintiff correctly points out that investigatory activities that precede a charging decision are
     entitled to qualified, not absolute, immunity. Buckley v. Fitzsimmons, 509 U.S. 259, 273
26   (1993). Plaintiff does not allege, however, unconstitutional conduct by any individual
     Defendant occurring as part of a pre-charging investigation.


                                                       6
             Case 4:19-cv-00571-DCB Document 44 Filed 07/13/20 Page 7 of 10



 1   insufficient to state a plausible claim. Ashcroft v. Iqbal, 556 U.S. 662, 674 (2009). Even if
 2   Plaintiff had met his burden to cite non-conclusory facts stating a plausible claim, he has failed
 3   entirely to meet his burden to show contextually specific, clearly established law violated as to
 4   each, or any, individual Defendant. Shafer v. Cty. of Santa Barbara, 868 F.3d 1110, 1118 (9th
 5   Cir. 2017); Romero v. Kitsap County, 931 F.2d 624, 627 (9th Cir. 1991).
 6          Other than the public prosecutor Defendants, Plaintiff has failed to show any well-pled,
 7   non-conclusory fact describing specific conduct of Defendants Dannels, Bradshaw, Capas,
 8   Bradshaw, English, Call, or Judd. Even as to Lt. Monge, the allegations forwarded do not
 9   plausibly plead a constitutional violation. In his Response, Plaintiff produces a September 19,
10   2017 letter from Lt. Monge that states, in part:
11          “On September 18, 2017, you attempted to enter a secured area of the Cochise
            County Jail to visit with an inmate without authorization. This act was in violation
12          of the jail’s visitation policy and inmate access to media policy.
13
            Because of your attempt to divert the jail’s visitation process; your video visitation
14          account has now been suspended. You are no longer authorized to visit neither by
15          video or in person at any of the Cochise County Jail facilities.”

16   (Doc. 39-2). Neither Plaintiff’s Amended Complaint, nor his Response exhibits, allege any
17   fact denying that Plaintiff had, in fact, attempted to enter the jail in violation of policy. He does
18   not allege that jail staff denied him jail access without factual basis or justification. In his
19   Response, Plaintiff does not dispute the established law that news media has no constitutional
20   right to county jail access beyond what is afforded the general public. Pell v. Procunier, 417
21   U.S. 817, 834 (1974); see also Houchins v. KQED, Inc., 438 U.S. 1, 15 (1978); Saxbe v.
22   Washington Post Co., 417 U.S. 843 (1974). Nowhere does Plaintiff allege that the alleged
23   restricted access imposed on him was any different than a member of the public under the same
24   or similar circumstances. Most importantly, Plaintiff does not provide any clearly established
25   law showing that Lt. Monge’s letter violates any constitutional principle.
26




                                                        7
             Case 4:19-cv-00571-DCB Document 44 Filed 07/13/20 Page 8 of 10



 1          Without citing to alleged facts supporting a plausible claim of unconstitutional behavior
 2   on the part of each, individual Defendant, as well as a violation of clearly established law based
 3   on plausibly pled conduct, all individual Defendants are entitled to qualified immunity.
 4          III.   PLAINTIFF HAS FAILED TO IDENTIFY FACTS SUPPORTING A
                   PLAUSIBLE CLAIM UNDER MONELL.
 5
            Plaintiff’s allegations focus on two main events: alleged restrictions imposed on him
 6
     for video or in-person access to jail inmates, and prosecutors’ pursuit of a civil action for
 7
     preliminary relief to stop Plaintiff’s further dissemination of grand jury and victim information
 8
     protected by statute. As argued in the Cochise County Defendants’ Motion to Dismiss, Plaintiff
 9
     does not plausibly allege a constitutional violation based on either of these events. Even if he
10
     did, neither his Amended Complaint, nor his Response, reveal well-pled, non-conclusory
11
     allegations stating a plausible claim that the events were committed by Cochise County or the
12
     body politic – Cochise County Board of Supervisors - pursuant to any municipal policy,
13
     custom, or usage, or as a result of a plausibly alleged final policy-maker decision. No Monell
14
     claim has been plausibly alleged here, and Plaintiff’s Response does nothing to change that
15
     conclusion.
16
            Plaintiff argues that his claims against Cochise County and the Cochise County Board
17
     of Supervisors are based on their “vicarious [liability] for the acts of the Sheriff and Sheriff’s
18
     Office employees, the Clerk of the Superior Court and Clerk’s Office employees, the County
19
     Attorney and employees of the County Attorney’s Office.” (Doc. 42, pg. 26, lls. 12-18). He
20
     baldly asserts that “[a]ll are county ‘employees’ and a county is thus the responsible public
21
     entity for those officers.” (Id.). Plaintiff is wrong – as a matter of law – for a few reasons.
22
     First, a plaintiff may not sue the governmental entity on an alternative theory of respondeat
23
     superior, as it is not a theory of liability cognizable under 42 U.S.C. §1983. Iqbal, 556 U.S. at
24
     676; Polk County v. Dodson, 454 U.S. 312, 325 (1981).         Plaintiff’s assertions of vicarious
25
     liability as a basis for municipal liability under 42 U.S.C. § 1983 are just wrong. Second, as to
26
     the County Attorney and County Clerk personnel, they act on behalf of the State, not the



                                                     8
             Case 4:19-cv-00571-DCB Document 44 Filed 07/13/20 Page 9 of 10



 1   County. See, e.g., Torres v. Goddard, 793 F.3d 1046 (9th Cir. 2015). This is important because
 2   Monell liability does not exist in a vacuum. Whatever the policy, practice, or custom may be,
 3   there can be no constitutional liability unless a constitutional wrong has been committed by an
 4   employee of the municipality. City of Los Angeles v. Heller, 475 U.S. 796, 799 (1986).
 5   Finally, Cochise County and its Board of Supervisor simply do not set policy, practice or
 6   custom for the Cochise County Sheriff or the Cochise County Attorney regarding jail
 7   operations or pursuit of a civil claim for preliminary injunction. See, A.R.S. § 11–251.
 8          IV.    PLAINTIFF’S RESPONSE DOES NOT POINT TO ANY FACTS OR
                   ARGUMENT SHOWING THAT A PLAUSIBLE CONSPIRACY CLAIM
 9                 HAS BEEN PLED.
10
            Plaintiff’s Response argues that the actions he alleged would be impossible to
11
     accomplish without “active knowing participation of others.” (Doc. 42, pg. 27, lls. 21-24).
12
     Even that statement, if supported by well-pled facts, is insufficient to state a claim. To prove
13
     a conspiracy under § 1983, an agreement or “meeting of the minds” to violate constitutional
14
     rights must be shown. Fonda v. Gray, 707 F.2d 435, 438 (9th Cir. 1983).            Conclusory or
15
16   speculative allegations are insufficient. See, Olsen v. Idaho State Bd. of Medicine, 363 F.3d

17   916, 929–30 (9th Cir. 2004); Karim–Panahi v. Los Angeles Police Dep't., 839 F.2d 621, 626

18   (9th Cir. 1988). That is the case here; all allegations are conclusory, speculative, and without

19   citation to facts, and Plaintiff does not show, or argue, otherwise.
20          V.     CONCLUSION.
21          Plaintiff’s allegations as to all Cochise County Defendants, under all theories, do not
22   provide the well-pled, non-conclusory allegations, necessary to state plausible claims. Even then,
23   the public prosecutors named are entitled to absolute immunity, all individual Defendants are
24   entitled to qualified immunity, and no claim for municipal liability has been plausibly pled.
25          For all of these reasons, Plaintiff’s Complaint must be dismissed in its entirety as to the
26   Cochise County Defendants.




                                                     9
            Case 4:19-cv-00571-DCB Document 44 Filed 07/13/20 Page 10 of 10



 1          DATED this 13th day of July, 2020.
 2                                              JELLISON LAW OFFICES, PLLC
 3
 4                                              By: s/ James M. Jellison
                                                Attorneys for the Cochise County Defendants
 5
                              CERTIFICATE OF FILING AND SERVICE
 6
            I hereby certify that on July 13, 2020, I electronically transmitted the attached document
 7   to the Clerk’s office using the CM/ECF system for filing and transmittal of a Notice of
     Electronic filing to the following registrants or by U.S. and electronic mail if not a registrant:
 8
     David M. Morgan, Publisher
 9   The Cochise County Record
     10 Quality Hill
10   PO Box 1218
     Bisbee, Arizoina 85603
11   Editor.SVDR@gmail.com
     Plaintiff
12
     s/Judy Phillips
13
14
15
16
17
18
19
20
21
22
23
24
25
26




                                                    10
